Citation Nr: 1446950	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-00 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to a rating in excess of 10 percent for status post arthroscopic surgery and chondromalacia, left knee.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to March 2004. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of September 2008, June 2009 and February 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In the September 2008 rating decision, the RO continued a 10 percent disability evaluation for degenerative disc disease of the lumbosacral spine and continued a 10 percent disability evaluation for status post arthroscopic surgery and chondromalacia, left knee.

In the June 2009 rating decision, the RO denied service connection for headaches.

In the February 2011 rating decision, the RO increased the Veteran's rating for degenerative disc disease of the lumbosacral spine to a 20 percent disability evaluation, effective April 29, 2008.  

The Board notes that since the increase to a 20 percent rating did not constitute a full grant of the benefits sought, the issue of entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical and other evidence of record fails to reflect that the Veteran's service-connected degenerative disc disease of the lumbosacral spine manifests in forward flexion of the thoracolumbar spine to 30 degrees, favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes resulting in doctor-prescribed bed rest and treatment by a physical with a duration of 4 weeks or more during any 12 month period.

2.  For the period prior to November 22, 2010, the Veteran's status post arthroscopic surgery and chondromalacia, left knee is not manifested by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; or impairment of the tibia or fibula.

3.  For the period on and after November 22, 2010, the Veteran's status post arthroscopic surgery and chondromalacia, left knee is shown to be manifested by episodes of pain, locking, and effusion, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; or impairment of the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the Veteran's service-connected degenerative disc disease of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2013).

2.  For the period prior to November 22, 2010, the criteria for an evaluation in excess of 10 percent for the Veteran's service-connected status post arthroscopic surgery and chondromalacia, left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5010 (2013).

3.  For the period on and after November 22, 2010, the criteria for an evaluation in excess of 20 percent for the Veteran's service-connected status post arthroscopic surgery and chondromalacia, left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

In this appeal, the RO provided notice to the Veteran in a June 2008 letter, prior to the date of the issuance of the appealed September 2008 rating decision.  The June 2008 letter explained what information and evidence was needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  Additionally, he was afforded VA examinations in May 2008 and November 2010.

The May 2008 and November 2010 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disabilities.  As such, the Board finds that the May 2008 and November 2010 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was last examined in November 2010.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
Increased Ratings Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2013).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2013), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of back pain and knee pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.


I.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.

The Veteran submitted a claim for an increased rating in April 2008.  

The Veteran is currently rated at 20 percent under Diagnostic Code 5242 for his thoracolumbar spine disorder.  

Regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the thoracic, lumbar, and cervical spine.  Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2013).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Spine conditions rated under Diagnostic Code 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

"Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate Diagnostic Codes if it would result in a higher combined evaluation for the disability. 

A January 2008 private treatment report MRI noted L4-5 and L5-S1 spondyloarthropathy with potential L5 and S1 radiculopathy.

The Veteran underwent a VA examination in May 2008.  The examiner noted that the Veteran was currently employed as a civil service employee with the U.S. Army at Aberdeen Proving Ground as an instructor.  He had not been absent in the last 12 months due to physical incapacitation and/or flare-ups from spine or knee impairment.  The Veteran alleged discomfort in the low back which was aggravated by prolonged standing, bending, stooping and lifting heavy weight.  He also reported radiation to the left lower extremity with numbness in the toe.  He exercised twice a week.  On examination the Veteran was walking without assistive device with normal gait and posture.  He was able to walk on heels and toes and squat.  There was no localized tenderness of the spine.  Forward flexion was from 0 to 70 degrees.  Extension was from 0 to 10 degrees.  Right lateral flexion was from 0 to 25 degrees.  Left lateral flexion was from 0 to 25 degrees.  Rotation was from 0 to 25 degrees on the right and the left.  There was no pain to the range of motion performed and no loss of motion on repeated maneuvers.  There was no motor weakness, atrophy or neurological deficits present.  Sitting and supine straight leg rising was negative.  Motor strength testing was normal but he had mild subjective numbness in the left lower leg.  Deep tendon reflexes were bilaterally equal and symmetrical.  The diagnosis was chronic low back strain and degenerative disease of the lumbar spine.  He had limitation in frequent bending, stooping and lifting heavy weight due to chronic low back discomfort.  However, there was no evidence of additional limitation either due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination, or flare-ups.  There was no evidence of adverse impact on activities of daily living, personal grooming, hygiene, transportation or his current occupation.  X-rays showed mild narrowing of the L5-S1.

In August 2009 a private physician noted that the Veteran's back symptoms appeared to be getting closer and more severe.  An MRI showed a progression of the disc disease at the L5-S1 level with narrowing of the disc space and alteration of the T2 signal intensity.  He did not see any significant arthropathy.  He recommended a total disc replacement.

The Veteran underwent a VA examination in November 2010.  He presented with complaints of constant lower back pain which had gotten worse.  The pain radiated to his left leg down to his left foot with associated numbness of his toes of the left foot.  There was no history of flare-ups or incapacitating episodes in the past 12 months.  There was associated stiffness of the lower back, spasms of the muscles and decreased motion.  There was associated numbness of the toes, but no parasthesias.  There was no urinary or bowel incontinence.  The Veteran was able to walk without any assistive devices like a cane or crutches and he did not use any braces.  There was no history of falls or unsteadiness.  He was able to walk 1 block.  There was no history of hospitalization or surgery to his lumbar spine.  He did not have any epidural steroid injections.  He was able to perform activities of daily living.  He was able to eat, groom, take a bath, use the toilet and dress himself.  He was able to perform his usual occupation as a workforce development specialist and was able to drive.  There was no history of neoplasms of the lumbar spine.  On examination, he walked with a normal gait and his leg lengths were normal.  There was no ankylosis or scoliosis.  There was guarding and tenderness of the lumbar paravertebral muscles.  Forward flexion was from 0 to 45 degrees.  Extension was from 0 to 8 degrees.  Right lateral flexion was from 0 to 20 degrees and left lateral flexion was from 0 to 20 degrees.  Right lateral rotation and left lateral rotation were from 0 to 25 degrees.  The neurologic examination showed normal sensory, normal motor and normal deep tendon reflexes.  There were no pathologic reflexes and there was no muscle atrophy.  The Lasegue's test was negative bilaterally.  There was additional functional loss due to pain, weakness and lack of endurance after repetitive use.  The major impact was due to the pain.  There was additional functional loss of 5 degrees of all ranges of motion due to pain after repetitive use.  The diagnosis was lumbar spondyloarthropathy.  The severity of the lumbar spine disability was moderately severe.

The Board finds that the preponderance of the evidence is against a rating in excess of 20 percent at any time relevant to the decision as the Veteran has not met the criteria under the general rating code.

Regarding the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Such impairment was simply not documented as forward flexion of his thoracolumbar spine was not limited to 30 degrees or less and the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted on the November 2010 VA examination report that the Veteran exhibited pain on lumbar spine motion and had additional loss of motion due to pain, the functional loss is not equivalent to limitation of flexion to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to meet the criteria for a 40 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  As noted above, the November 2010 VA examiner indicated that the Veteran's forward flexion was limited to 40 degrees after taking into account the additional functional loss of 5 degrees of all ranges of motion due to pain after repetitive use.  

Since flexion has not been limited to 30 degrees or less even after repetitive use; and the Veteran's spine is not ankylosed since he has demonstrated the ability to flex, extend, and laterally flex and rotate, the criteria for a 20 percent evaluation have not been met.  Thus, the Board finds that the current 20 percent evaluation adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his low back disability.

Regarding an evaluation in excess of 20 percent based on incapacitating episodes, the Board notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Both the May 2008 and November 2010 VA examiners noted that during the past 12 months, there were no incapacitating episodes for the thoracolumbar spine region.

Accordingly, the provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected thoracic spine disability because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

Also with regard to Note (1) of the General Rating Formula for Disease and Injuries of the Spine, the Board observes that the medical evidence fails to show the Veteran's degenerative disc disease of the lumbosacral spine disability has been productive of any objective neurological abnormalities.   Notably, a January 2008 private treatment report MRI noted potential L5 and S1 radiculopathy while the May 2008 and November 2010 both indicated that there were subjective reports of pain radiating to his left leg down to his left foot with associated numbness of his toes of the left foot.

However, the VA sensory examinations in May 2008 and November 2010 were all normal.  The November 2010 VA examiner specifically determined that  the neurologic examination showed normal sensory, normal motor and normal deep tendon reflexes and there were also no pathologic reflexes or muscle atrophy.  

The Board acknowledges the Veteran's multiple assertions of numbness in his left lower extremity.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of left lower extremity numbness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a lay person, however, he has not been shown to be capable of offering conclusions on complex medical matters, such as diagnosing peripheral neuropathy or radiculopathy or linking any left lower extremity numbness or other such symptomatology to his service-connected low back disability.  Thus, the Board finds the findings of the May 2008 and November 2010 VA examinations of normal sensory examinations to be of greater probative value than the Veteran's statements. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Consequently, the Board finds that the preponderance of the evidence is against granting a separate compensable rating for left lower extremity peripheral neuropathy or radiculopathy.

Based on the foregoing, the Board concludes that the criteria for a rating in excess of 20 percent are not met at any time during the appeal.  Accordingly, the preponderance of the evidence weighs against assignment of a higher disability evaluation.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  Entitlement to a rating in excess of 10 percent for status post arthroscopic surgery and chondromalacia, left knee.

The Veteran submitted a claim for an increased rating in April 2008.  

The Veteran is currently rated at 10 percent under Diagnostic Code 5099-5010 for his left knee disability.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic codes ending in "99" are used to designate a disability that is not expressly addressed in the rating criteria.  Id. 

Under Diagnostic Code 5010, traumatic arthritis established by X-ray findings is rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a Diagnostic Codes 5003, 5010. 

As noted above, under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated based on limitation of motion under appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is limitation of motion but it is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion-to be combined, not added.  If there is no limitation of motion, a 10 percent rating applies if there is X-ray evidence that two or more major joints or two or more minor joint groups are involved.  A 20 percent rating applies if there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 U.S.C.A. § 4 .71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the major joints are the shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45.

Under Diagnostic Code 5260 for limitation of flexion of the leg, a 20 percent rating applies if there is flexion limited to 30 degrees; a 10 percent rating applies if there is flexion limited to 45 degrees; and a 0 percent rating applies if there is flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 for limitation of extension of the leg, a 50 percent rating applies if there is extension limited to 45 degrees; a 40 percent rating applies if there is extension limited to 30 degrees; a 30 percent rating applies if there is extension limited to 20 degrees; a 20 percent rating applies if there is extension limited to 15 degrees; a 10 percent rating applies if there is extension limited to 10 degrees; and a 0 percent rating applies if there is extension limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257 for other impairments of the knee, a 30 percent rating applies if there is severe recurrent subluxation or lateral instability.  A 20 percent rating applies if there is moderate recurrent subluxation or lateral instability.  A 10 percent rating applies if there is slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

The VA's General Counsel concluded that a veteran with arthritis and instability of the knee may be assigned separate disability ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  Separate ratings may also be assigned for limitation of extension and limitation of flexion.  VAOPGCPREC 9-2004.  Therefore, if warranted by the evidence, the rating schedule allows for a separate rating for subluxation or lateral instability of the knee under Diagnostic Code 5257, whether it is slight, moderate, or severe, in addition to ratings for limitation of flexion under Diagnostic Code 5260 and limitation of extension under Diagnostic Code 5261.

The Veteran underwent a VA examination in May 2008.  The examiner noted that the Veteran was currently employed as a civil service employee with the U.S. Army at Aberdeen Proving Ground as an instructor.  He had not been absent in the last 12 months due to physical incapacitation and/or flare-ups from spine or knee impairment.  The Veteran alleged discomfort in the left knee since 1985.  He was walking without assistive device with normal gait and posture.  He was able to squat and get on the examination table without difficulty.  Examination of the left knee revealed that there was no localized tenderness, swelling, deformity or instability present.  Flexion was from 0 to 135 degrees.  Extension was 0 degrees.  There was no pain to the range of motion performed.  There was no loss of motion on repeated maneuvers.  There was no mediolateral instability and no anterior/posterior drawer sign.  The McMurray test was negative.  He had crepitation on range of motion of the left knee.  The diagnosis was chondromalacia.  He had limitation in prolonged standing, squatting, kneeling and climbing due to discomfort in the left knee.  However, there was no evidence of additional limitation either due to pain, weakness, fatigue, lack of endurance after repetitive motion, incoordination or flare-ups.  There was no evidence of adverse impact on activities of daily living, personal grooming, hygiene, transportation or his occupation.  He did not require an assistive device.  X-rays demonstrated an essentially negative left knee.  

In September 2009, the Veteran underwent a partial medial and lateral meniscectomy due to internal derangement of the knee.

The Veteran underwent a VA examination in November 2010.  He presented with complaints of pain and swelling of the left knee.  There was a history of locking but no history of giving way and no episodes of subluxation or dislocations.  There were no signs of inflammation like heat, redness or drainage.  There was no history of flare-ups or incapacitating episodes in the past 12 months.  He did not use assistive devices like a cane or crutches.  He was not using braces as this caused skin irritation and the brace did not help his knee pain.  There were no constitutional symptoms of inflammatory arthritis.  He was able to perform his usual occupation as a workforce development specialist and was able to perform activities of daily living.  There was functional limitation on standing and walking.  Walking was limited to 1 block and standing was limited to 30 to 40 minutes.  He was able to drive short distances.  Flexion was from 0 to 130 degrees.  Extension was 0 degrees.  There was pain during the active range of motion.  There was tenderness along the medial patellar facer and medial joint line.  There was no effusion.  The McMurray test was negative and the Lachman test was negative.  The MCL and LCL were stable.  He walked with a normal gait.  There was no ankylosis of the left knee.  There was additional functional loss due to pain, weakness, and lack of endurance after repetitive use.  The major impact was due to the pain.   The additional functional loss was 5 degrees of flexion due to pain after repetitive use.  The diagnosis was chondromalacia of the left knee.  The severity of the left knee was moderately severe.

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's status post arthroscopic surgery and chondromalacia, left knee, for the period prior to November 22, 2010, as the Veteran did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees to warrant an increased rating under Diagnostic Codes 5260 or 5261.  Namely, on VA examination in May 2008, flexion was to 135 degrees and extension was to 0 degrees.

While VA examiner noted the Veteran's complaints of pain, these complaints do not result in additional functional impairment that would result in the limitation of motion to a level contemplated by a rating in excess of 10 percent.  Furthermore, the 10 percent currently assigned already contemplates painful motion.

However, for the period on and after November 22, 2010, the Board finds that an increased rating of 20 percent is warranted.  As noted, the Veteran underwent a meniscectomy during the pendency of the appeal.  Therefore, the Board considered the potential application of Diagnostic Codes 5258 and 5259.  In this regard, the Board finds it significant that the Veteran reported pain, locking, and swelling during the November 2010 VA examination.  Consequently, the Board concludes that the degree of disability more closely approximates a 20 percent rating under Diagnostic Code 5258 for the period on and after November 22, 2010, which is the first date on which such a degree of symptomatology was noted.  The Board finds that a separate rating under 5259 would therefore be in violation of 38 C.F.R. § 4.14 and the rule against pyramiding.  Similar, the Board finds that retaining a separate 10 percent under Diagnostic Code 5010 would also violate that rule, as such rating was based primarily on pain, which is now contemplated under 5259.  

The Board has considered higher ratings under the codes applicable to limitation of motion, but the degree shown during the November 2010 VA examiner does not meet the criteria for compensable ratings under Diagnostic Code 5260 or 5261.  While the Board notes that the November 2010 VA examiner indicated that there was additional functional loss due to pain, weakness, and lack of endurance after repetitive use with the major impact being due to the pain, the Board has taken this into account.  However, the additional functional loss due to pain, weakness, and lack of endurance after repetitive use did not result in the functional equivalent of flexion to 45 degrees or less or extension to 10 degrees or more as contemplated by compensable ratings.  Additionally, the November 2010 VA examiner specifically determined that the Veteran had only an additional functional loss of 5 degrees of flexion due to pain after repetitive use following repetitive use testing.  Accordingly, after repetitive testing,  forward flexion would only be from 0 to 125 degrees which is still far greater than the equivalent of flexion to 45 degrees or less or extension to 10 degrees.  The Board finds that the 10 percent evaluation assigned for the left knee adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his left knee disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, a higher evaluation based on functional loss is not warranted.  See DeLuca, supra.

Additionally there is no showing of instability as the May 2008 and November 2010 VA examination reports showed no instability, even upon specific instability testing.  As the medical findings showed no laxity and no objective evidence of subluxation, the Board concludes that a separate disability rating under Diagnostic Code 5257 is not warranted for the left knee.

The Board has also considered other diagnostic codes to determine if a higher evaluation is warranted.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

In summary, as the evidence supports a higher 20 percent rating on and after November 22, 2010, the benefit sought on appeal is granted, to that extent.  As the preponderance of the evidence is against the claim for an increased rating in excess of 10 percent for status post arthroscopic surgery and chondromalacia, left knee, prior to November 22, 2010, the benefit-of-the-doubt rule does not apply, and the claim must be denied as to that period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Extraschedular Rating

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected lumbar spine and left knee disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for service-connected lumbar spine and left knee disabilities.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.



ORDER

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine is denied.

For the period prior to November 22, 2010, entitlement to a rating in excess of 10 percent for status post arthroscopic surgery and chondromalacia, left knee, is denied.

For the period on and after November 22, 2010, entitlement to an increased rating of 20 percent, but no higher, for status post arthroscopic surgery and chondromalacia, left knee, is granted, subject to the regulations governing the payment of monetary benefits.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for service connection for headaches.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran's service treatment records indicate that the Veteran presented with complaints of headaches on multiple occasions.  Notably, a September 1985 service treatment record reported that the Veteran presented with complaints of full frontal headaches after standing up fast.

The Veteran underwent a VA neurological examination in October 2004.  The examiner noted a normal neurological examination with no evidence of migraines, ticks or choreiform activities.  Accordingly, the examiner did not provide a diagnosis of headaches.

Subsequent to the October 2004 VA examination, an August 2007 private treatment report noted a diagnosis of headache syndromes and a January 2008 private treatment report reflected a diagnosis of headaches.  

As there is now evidence of a possible current headache disability and the Veteran had in-service complaints of headaches, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for headaches.

The Board also notes that there currently is no competent medical opinion which specifically addresses whether an etiological relationship, if any, existed between the Veteran's in-service headache issues and his current headache disability.

Therefore, a medical opinion is needed to determine if his in-service headache complaints are etiologically related to his current headache disability.

Given that there were in-service complaints related to headaches and there is a current diagnosis of headaches, this claim must also be remanded so that a comprehensive VA examination can be afforded.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated his for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the etiology of the claimed headache disability.  Based on a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a current headache disability and if so, whether the current headache disability is at least as likely as not related to, or had its onset during service.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


